NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            26-AUG-2020
                         NO. CAAP-19-000057907:55 AM


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


            PETER J.S. HIRAI, Appellant-Appellant, v.
     CIVIL SERVICE COMMISSION, CITY AND COUNTY OF HONOLULU,
             AND DEPARTMENT OF EMERGENCY MANAGEMENT,
        CITY AND COUNTY OF HONOLULU, Appellees-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 18-1-1151)


             ORDER DENYING STIPULATION TO WITHDRAW AND
             GRANTING THE STIPULATION TO DISMISS APPEAL
     (By:    Leonard, Presiding Judge, Chan and Hiraoka, JJ.)

            Upon consideration of the Stipulation and Order to
Withdraw as Counsel (Stipulation to Withdraw as Counsel) and the
Stipulation and Order to Dismiss Appeal (Stipulation to Dismiss
Appeal), both filed November 26, 2019, by Defendant-Appellant
Peter J. S. Hirai (Hirai), the papers in support, and the record,
it appears that:
            (1) In the Stipulation to Withdraw as Counsel, Hirai
and his counsel, Ted H. S. Hong (Hong), stipulate to Hong
withdrawing as counsel for Hirai and Hirai proceeding in the
appeal self-represented; that, upon approval of the Stipulation
to Withdraw as Counsel, Hirai will provide written notice to the
appellate clerk of his contact information, including his mailing
address, e-mail address, and telephone numbers; that Hirai will
keep the appellate clerk informed of any change to his contact
information; and Hong's representation in this case "shall
terminate upon effective entry by this Court."       The Stipulation
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

to Withdraw as Counsel is dated and signed by Hirai and Hong;
          (2) The court construes the Stipulation to Withdraw as
Counsel as seeking relief under Hawai#i Rules of Appellate
Procedure (HRAP) Rule 50(a), which states:
          An attorney desiring to withdraw as counsel of record
          must file a motion requesting leave therefor. The
          motion must show that notice of the motion was given
          by service upon the attorney's client. The notice
          must provide, if available, the client’s physical and
          electronic mail address to be used for service, and
          telephone number. The appellate court may, in its
          discretion, grant or deny such motion or, where
          appropriate, remand the case for filing of a motion to
          withdraw.
The Stipulation to Withdraw as Counsel does not provide Hirai's
physical or email addresses for service, or telephone number.
That Hirai may provide that information in the future does not
comply with the rule.    Accordingly, the court will not approve
the Stipulation to Withdraw as Counsel without prejudice;
          (3) In the Stipulation to Dismiss Appeal, the parties
stipulate to dismiss the appeal with prejudice and bear their own
attorneys' fees and costs, under HRAP Rule 42(b).          The
Stipulation to Dismiss Appeal is dated and signed by Hirai and
counsel for all parties appearing in the appeal, including Hong
for Hirai; and
          (4) There appears to be good cause to approve the
Stipulation to Dismiss Appeal.
          Therefore, IT IS HEREBY ORDERED that the Stipulation to
Withdraw as Counsel is denied without prejudice.
          IT IS FURTHER ORDERED that the Stipulation to Dismiss
Appeal is granted and the appeal is dismissed with prejudice.
The parties shall bear their own attorneys' fees and costs.
          DATED:   Honolulu, Hawai#i, August 26, 2020.

                                        /s/ Katherine G. Leonard
                                        Presiding Judge

                                        /s/ Derrick H.M. Chan
                                        Associate Judge

                                        /s/ Keith K. Hiraoka
                                        Associate Judge

                                    2